DETAILED ACTION
This Action is in response to Applicant’s Remarks filed on 09/02/2022. Claims 1-11 and 13 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13 are allowed.
Regarding to claim 1, 11 and 13, the best prior art found during the prosecution of the application,  Den Hartog et al Patent Application No. :( US 2019/0104596 A1) hereinafter referred as Den Hartog, in view of Chen et al US Patent Application No.:( US 2014/0274097 A1) hereinafter referred as Chen. Den Hartog discloses the optical cameras may be complimented with, or be replaced by, different types of presence sensors. The size of queue and other occupancy information of the regions may be based on outputs from thermal sensors or microphones. The presence sensors may alternatively or additionally comprise device connectivity signal sensors for detecting the number of mobile devices  in the first and second regions the number of mobile devices detected can be used to estimate the crowd size. The device connectivity signal sensors may be one or more of WiFi signal sniffers, Bluetooth signal sniffers, GSM signal sniffers, 4G/LTE signal sniffers or any signal sensors known to the person skilled in the art.  The pressure sensing may be installed onto the floor in the regions to provide occupancy information; it is capable of monitoring the number of people occupying an individual tile, as well as detecting how the mass is transferred from one tile to another so to obtain crowd throughput data. In addition to those installed in the vicinity of the regions, presence sensors are also installed at strategic locations around the venue to monitor the traffic heading towards the region. The suitable image analysis algorithm may be used to analysis the output of optical cameras, in order to detect the facial orientation and/or gazes of the people in the crowd in order detect their current intention with respect to the first and second regions. The visitor flows may be monitored by the proportion of traffic heading towards each of the region the amount of people turning left or turning right as they emerge from exit, and/or the amount of people facing or looking at each of the region, such that the controller  environmental control in each of the region prior to their arrival. The controller then evaluates the degree of change required in the chosen type of environment, based on the difference in occupancy information between regions. Chen discloses the bandwidth tier indicator informs a user of a type of bandwidth service enabled on the wireless device. The first tier may represent a lowest level of priority for data communications for the user/subscriber, a fourth tier may represent a highest level of priority for data communications, and one or more gradients of intermediate tier levels may reside therebetween. However, Den Hartog and Chen fail to teach the estimation system recording medium. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the quantity counting unit configured to count a quantity of objects that are located in each of a plurality of fixed points; a terminal detection rate calculation unit configured to calculate a terminal detection rate that indicates a relationship between a quantity of the wireless terminals and the quantity of objects, based on the information related to the traveling paths of the wireless terminals, for each of the plurality of fixed points; and an object quantity estimation unit configured to determine priorities of the traveling paths, each of which passes at least one of the plurality of fixed points, and sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates. 
		 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642